      Case 19-31842-bjh13 Doc 2 Filed 06/02/19                          Entered 06/02/19 14:48:37               Page 1 of 17
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: Darrell Anthony Gillespie                  xxx-xx-1735              §          Case No:
       1220 Leisure Lane                                                   §
                                                                                      Date:        5/10/2019
       Desoto, TX 75115                                                    §
                                                                           §          Chapter 13
                                                                           §

      Peggy Sullivan Gillespie                    xxx-xx-3451
      1220 Leisure Lane
      Desoto, TX 75115



                                   Debtor(s)




                                                   DEBTOR'S(S') CHAPTER 13 PLAN
                                               (CONTAINING A MOTION FOR VALUATION)

                                                             DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                  Page 1
Plan Payment:    $2,460.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                         Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $147,600.00                        Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 19-31842-bjh13 Doc 2 Filed 06/02/19                       Entered 06/02/19 14:48:37                  Page 2 of 17
Case No:
Debtor(s):    Darrell Anthony Gillespie
              Peggy Sullivan Gillespie



                                                          MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,460.00      per month, months     1       to   60   .

           For a total of    $147,600.00     (estimated " Base Amount ").
           First payment is due      7/2/2019         .

           The applicable commitment period ("ACP") is         36   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
                $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                            SCHED. AMOUNT            %      TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                       Allmand Law Firm, PLLC             , total:       $3,700.00    ;
      $462.00   Pre-petition;               $3,238.00     disbursed by the Trustee.




                                                                    Page 2
      Case 19-31842-bjh13 Doc 2 Filed 06/02/19                         Entered 06/02/19 14:48:37                  Page 3 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Select Portfolio Servicing, Inc                    $15,256.55         6/1/2019          0.00%        Month(s) 1-58                    Pro-Rata
1220 Leisure Lane, Desoto, TX. 75115

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Select Portfolio Servicing, Inc                                        59 month(s)                    $1,499.09                       9/1/19
1220 Leisure Lane, Desoto, TX. 75115

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Select Portfolio Servicing, Inc                      $2,998.18       7/1/2019 &         0.00%        Month(s) 1-58                    Pro-Rata
1220 Leisure Lane, Desoto, TX. 75115                                  8/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

City Credit Union                                  $36,687.00         $18,100.00       6.50%                                          Pro-Rata
2014 Mercedes E350, 9104 mmiles

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
      Case 19-31842-bjh13 Doc 2 Filed 06/02/19                        Entered 06/02/19 14:48:37                Page 4 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
AMCA                                                                $450.99
Capital One                                                         $651.00
Capital One                                                         $474.00
City Credit Union                                                $18,587.00 Unsecured portion of the secured debt (Bifurcated)
City Credit Union                                                 $4,332.00
City Credit Union                                                 $1,049.00
City Credit Union                                                 $1,000.00
City Credit Union                                                   $489.00
Comenity Bank/Express                                             $2,206.00
Comenity Bank/Pier 1                                              $4,696.00
Comenity Bank/Victoria Secret                                     $1,517.00
Comenity/MPRC                                                     $1,237.00
Conn's HomePlus                                                   $4,110.00
Conn's HomePlus                                                   $2,260.00
Credit Management, LP                                                $82.00

                                                                Page 4
        Case 19-31842-bjh13 Doc 2 Filed 06/02/19                   Entered 06/02/19 14:48:37              Page 5 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

Credit Service Company                                           $128.00
Credit Systems International, Inc                                $168.00
Dash for Cash                                                    $600.00
Deptartment Store National Bank/Macy's                         $3,728.00
Diversified Consultants, Inc.                                    $385.00
ERC/Enhanced Recovery Corp                                        $54.00
Hillcrest Davidson & A                                           $880.00
I C System Inc                                                   $635.00
JC Penny                                                         $600.00
Jn Portfolio Debt Equities, LLC                                  $753.00
Kohls/Capital One                                                $978.00
LVNV Funding/Resurgent Capital                                   $838.00
Midland Funding                                                $1,383.00
Midland Funding                                                $1,171.00
Midland Funding                                                  $862.00
Midland Funding                                                  $792.00
Midland Funding                                                  $422.00
Nordstrom FSB                                                  $3,456.00
Portfolio Recovery                                             $4,697.00
Portfolio Recovery                                             $4,047.00
Portfolio Recovery                                             $2,206.00
Portfolio Recovery                                             $1,996.00
Portfolio Recovery                                             $1,517.00
Portfolio Recovery                                             $1,333.00
Portfolio Recovery                                             $1,238.00
Portfolio Recovery                                               $874.00
Power Finance                                                    $600.00
Progressive Leasing                                            $2,000.00
Target                                                         $2,146.00
Target                                                         $2,000.00
The Bureaus Inc                                                  $901.00
The Bureaus Inc                                                  $744.00
The Bureaus Inc                                                  $663.00
Toys R US Visa                                                   $800.00
Wal-mart                                                         $500.00
Zales                                                          $4,000.00

TOTAL SCHEDULED UNSECURED:                                    $93,235.99
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
       Case 19-31842-bjh13 Doc 2 Filed 06/02/19                          Entered 06/02/19 14:48:37                  Page 6 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-31842-bjh13 Doc 2 Filed 06/02/19                         Entered 06/02/19 14:48:37                  Page 7 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
      Case 19-31842-bjh13 Doc 2 Filed 06/02/19                          Entered 06/02/19 14:48:37                 Page 8 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

                                                                  Page 8
      Case 19-31842-bjh13 Doc 2 Filed 06/02/19                           Entered 06/02/19 14:48:37                 Page 9 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                  Page 9
      Case 19-31842-bjh13 Doc 2 Filed 06/02/19                       Entered 06/02/19 14:48:37                Page 10 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 10
      Case 19-31842-bjh13 Doc 2 Filed 06/02/19                       Entered 06/02/19 14:48:37                Page 11 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Weldon Reed Allmand
Weldon Reed Allmand, Debtor's(s') Attorney                                Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Weldon Reed Allmand                                                   24027134
Weldon Reed Allmand, Debtor's(s') Counsel                                 State Bar Number




                                                               Page 11
        Case 19-31842-bjh13 Doc 2 Filed 06/02/19                        Entered 06/02/19 14:48:37                      Page 12 of 17
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Darrell Anthony Gillespie                   xxx-xx-1735      §      CASE NO:
       1220 Leisure Lane                                            §
       Desoto, TX 75115                                             §
                                                                    §
                                                                    §

        Peggy Sullivan Gillespie                   xxx-xx-3451
        1220 Leisure Lane
        Desoto, TX 75115




                                   Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        5/10/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,460.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $245.50                              $246.00
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $57.75                                $0.00

 Subtotal Expenses/Fees                                                                           $308.25                              $246.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $2,151.75                            $2,214.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 City Credit Union                     2014 Mercedes E350, 9104 mmiles     $36,687.00         $18,100.00           1.25%                $226.25

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $226.25

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Select Portfolio Servicing, Inc      1220 Leisure Lane, Desoto, TX. 75115 9/1/19            $157,776.00      $175,000.00              $1,499.09

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,499.09




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-31842-bjh13 Doc 2 Filed 06/02/19                       Entered 06/02/19 14:48:37                 Page 13 of 17
Case No:
Debtor(s):   Darrell Anthony Gillespie
             Peggy Sullivan Gillespie

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                  Collateral                           Amount          Collateral   Percentage    Payment Amount

                 Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                      $0.00

                                                  TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $226.25
      Debtor's Attorney, per mo:                                                                                              $1,925.50
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,499.09
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $226.25
      Debtor's Attorney, per mo:                                                                                               $488.66
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         6/2/2019

 /s/ Weldon Reed Allmand
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-31842-bjh13 Doc 2 Filed 06/02/19                        Entered 06/02/19 14:48:37       Page 14 of 17
                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION

  IN RE: Darrell Anthony Gillespie                                                 CASE NO.
                                       Debtor


          Peggy Sullivan Gillespie                                                CHAPTER       13
                                     Joint Debtor

                                                    CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on June 3, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                   /s/ Weldon Reed Allmand
                                   Weldon Reed Allmand
                                   Bar ID:24027134
                                   Allmand Law Firm, PLLC
                                   860 Airport Freeway, Suite 401
                                   Hurst, TX 76054
                                   (214) 265-0123



AMCA                                                City Credit Union                         City Credit Union
xxxxxxx2971                                         xxxxxx0130                                xxxxxx0131
4 Westchester Plaza #4                              Attn: Bankruptcy                          Attn: Bankruptcy
Elmsford, NY 10523-0935                             7474 Ferguson Rd                          7474 Ferguson Rd
                                                    Dallas, TX 75228                          Dallas, TX 75228


Attorney General of Texas/ Child                    City Credit Union                         Comenity Bank/Express
Support                                             xxxxxx0129                                xxxxx5078
Bankruptcy Reporting Contact                        Attn: Bankruptcy                          Attn: Bankruptcy
OAG/ CSD/ Mail Code 38                              7474 Ferguson Rd                          PO Box 182125
P. O. Box 12017                                     Dallas, TX 75228                          Columbus, OH 43218
Austin, TX 78711-2017

Capital One                                         City Credit Union                         Comenity Bank/Pier 1
xxxxxxxxxxxx5202                                    xxxxxxxxxxxx9461                          xxxxxxxxxxxx4175
Attn: Bankruptcy                                    7474 Ferguson Rd                          Attn: Bankruptcy
PO Box 30285                                        Dallas, TX 75228                          PO Box 182125
Salt Lake City, UT 84130                                                                      Columbus, OH 43218


Capital One                                         City Credit Union                         Comenity Bank/Victoria Secret
xxxxxxxxxxxx5762                                    xxxxxxxxxxxx2094                          xxxxxxxxxxxx1019
Attn: Bankruptcy                                    7474 Ferguson Rd                          Attn: Bankruptcy
PO Box 30285                                        Dallas, TX 75228                          PO Box 182125
Salt Lake City, UT 84130                                                                      Columbus, OH 43218
       Case 19-31842-bjh13 Doc 2 Filed 06/02/19                         Entered 06/02/19 14:48:37         Page 15 of 17
                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION

  IN RE: Darrell Anthony Gillespie                                                  CASE NO.
                                       Debtor


          Peggy Sullivan Gillespie                                                  CHAPTER      13
                                     Joint Debtor

                                                    CERTIFICATE OF SERVICE
                                                         (Continuation Sheet #1)

Comenity/MPRC                                       Dash for Cash                              JC Penny
xxxxxxxxxxxx2004                                    PO Box 1469                                4580 Paradise NW
Attn: Bankruptcy Dept                               Kahnawake, Quebec V01180                   Albuquerque, NM 87201
PO Box 182125
Columbus, OH 43218


Conn's HomePlus                                     Deptartment Store National                 Jn Portfolio Debt Equities, LLC
xxxxx4639                                           Bank/Macy's                                xxxxxxxx1017
Attn: Bankruptcy Dept                               xxxxxxxxxxxx7814                           Attn: Bankruptcy
PO Box 2358                                         Attn: Bankruptcy                           5757 Phantom Dr. STE 225
Beaumont, TX 77704                                  9111 Duke Boulevard                        Hazelwood, MO 63042
                                                    Mason, OH 45040

Conn's HomePlus                                     Diversified Consultants, Inc.              Kohls/Capital One
xxxxx4638                                           xxxx0255                                   xxxxxxxxxxxx9790
Attn: Bankruptcy Dept                               Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 2358                                         PO Box 551268                              PO Box 30285
Beaumont, TX 77704                                  Jacksonville, FL 32255                     Salt Lake City, UT 84130


Credit Management, LP                               ERC/Enhanced Recovery Corp                 Linebarger Goggan Blair et al
xxxx2642                                            xxxxx4924                                  2777 N. Stemmons Freeway, Suite
Attn: Bankruptcy                                    Attn: Bankruptcy                           1000
PO Box 118288                                       8014 Bayberry Road                         Dallas, Texas 75207
Carrollton, TX 75011                                Jacksonville, FL 32256


Credit Service Company                              Hillcrest Davidson & A                     LVNV Funding/Resurgent Capital
xxx8124                                             xx0264                                     xxxxxxxxxxxx7334
Attn: Bankruptcy                                    Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 1120                                         715 N Glenville - Suite 450                PO Box 10497
Colorado Springs, CO 80901                          Richardson, TX 75081                       Greenville, SC 29603


Credit Systems International, Inc                   I C System Inc                             Midland Funding
xxxxx6078                                           xxxx0841                                   xxxxxx2394
Attn: Bankruptcy                                    Attn: Bankruptcy                           2365 Northside Dr Ste 300
PO Box 1088                                         PO Box 64378                               San Diego, CA 92108
Arlington, TX 76004                                 St Paul, MN 55164


Darrell Anthony Gillespie                           Internal Revenue Service                   Midland Funding
1220 Leisure Lane                                   Insolvency                                 xxxxxx8894
Desoto, TX 75115                                    P.O. Box 21126                             2365 Northside Dr Ste 300
                                                    Philadelpia, PA 19114                      San Diego, CA 92108
       Case 19-31842-bjh13 Doc 2 Filed 06/02/19                          Entered 06/02/19 14:48:37         Page 16 of 17
                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION

  IN RE: Darrell Anthony Gillespie                                                    CASE NO.
                                       Debtor


          Peggy Sullivan Gillespie                                                    CHAPTER     13
                                     Joint Debtor

                                                    CERTIFICATE OF SERVICE
                                                         (Continuation Sheet #2)

Midland Funding                                     Portfolio Recovery                           State Comptroller
xxxxxx1212                                          xxxxxxxxxxxx1019                             Revenue Accounting Div Bankrup
2365 Northside Dr Ste 300                           PO Box 41021                                 PO Box 13528
San Diego, CA 92108                                 Norfolk, VA 23541                            Austin, Tx 78111



Midland Funding                                     Portfolio Recovery                           Target
xxxxxx2177                                          xxxxx6219                                    xxxxxxxxxxxx1126
2365 Northside Dr Ste 300                           PO Box 41021                                 Attn: Bankruptcy
San Diego, CA 92108                                 Norfolk, VA 23541                            PO Box 9475
                                                                                                 Minneapolis, MN 55440


Nordstrom FSB                                       Portfolio Recovery                           Target
xxxxxxxxxxxx6364                                    xxxxxxxxxxxx2004                             P.O. Box 1581
ATTN: Bankruptcy                                    PO Box 41021                                 Minneapolis, MN 55440-1581
PO Box 6555                                         Norfolk, VA 23541
Englewood, CO 80155


Portfolio Recovery                                  Portfolio Recovery                           Texas Alcoholic Beverage Comm
xxxxxxxxxxxx4175                                    xxxxxxxxxxxx3429                             Licences and Permits Division
PO Box 41021                                        PO Box 41021                                 P.O. Box 13127
Norfolk, VA 23541                                   Norfolk, VA 23541                            Austin, TX 78711-3127



Portfolio Recovery                                  Power Finance                                TEXAS EMPLOYMENT COMMISSION
xxxxxxxxxxxx3477                                    6300 W Loop South Suite 555                  TEC BUILDING-BANKRUPTCY
PO Box 41021                                        Bellaire, TX 77401                           101 E. 15TH STREET
Norfolk, VA 23541                                                                                AUSTIN, TX 78778



Portfolio Recovery                                  Progressive Leasing                          The Bureaus Inc
xxxxx5078                                           256 W. Data Drive                            xxxxx0242
PO Box 41021                                        Draper, UT 84020                             Attn: Bankruptcy
Norfolk, VA 23541                                                                                650 Dundee Rd, Ste 370
                                                                                                 Northbrook, IL 60062


Portfolio Recovery                                  Select Portfolio Servicing, Inc              The Bureaus Inc
xxxxxxxxxxxx2385                                    xxxxxxxxx4039                                xxxxx9447
PO Box 41021                                        Attn: Bankruptcy                             Attn: Bankruptcy
Norfolk, VA 23541                                   PO Box 65250                                 650 Dundee Rd, Ste 370
                                                    Salt Lake City, UT 84165                     Northbrook, IL 60062
       Case 19-31842-bjh13 Doc 2 Filed 06/02/19                       Entered 06/02/19 14:48:37   Page 17 of 17
                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION

  IN RE: Darrell Anthony Gillespie                                                CASE NO.
                                       Debtor


          Peggy Sullivan Gillespie                                                CHAPTER    13
                                     Joint Debtor

                                                    CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #3)

The Bureaus Inc                                     Zales
xxxxx5277                                           2700 Snelling Ave N.
Attn: Bankruptcy                                    Saint Paul, MN 55113
650 Dundee Rd, Ste 370
Northbrook, IL 60062


Tom Powers
Office of the Standing Ch. 13 Trustee
125 E. John Carpenter Freeway
11th Floor, Suite 1100
Irving, TX 75062


Tom Powers
Standing Chapter 13 Trustee
125 E. John Carpenter Freeway
11th Floor, Suite 1100
Irving, TX 75062


Toys R US Visa
PO Box 94012
PALATINE, IL 60094




United States Attorney - NORTH
3rd Floor, 1100 Commerce St.
Dallas, TX 75242




United States Trustee
1100 Commerce St., Room 976
Dallas, TX 75242




Wal-mart
702 SW 8th Street
Bentonville, AR 72716
